Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance


Claims 1-14 are allowed.

Note: This application has claims similar to abandoned application 15/175,685.
The allowance is granted on the amended claim set, dated 10/29/2021, which appears on the record. The amended claims were in response to the examiner’s Non-Final Rejection Office action, dated 8/30/2021. 

Regarding independent claims 1 and 8 and respective subsequent dependent claims (2-4) and (9-11), the best prior art of record fails to teach or render obvious, alone or in combination, “in first out buffers, but not the plurality of input priority first in first out buffers; converting a serialized optical signal to a parallel electrical bit stream within one of the at least two host bus adapters; and, presenting the parallel electrical bit stream to the input manager and sending the parallel electrical bit stream to the plurality of input priority first in first out buffers”, in combination with other limitations set forth in the respective claims.
Therefore independent claims 1 and 8 are considered non-obvious. Since dependent claims  (2-4) and (9-11) depend from claims 1 and 8 respectively, directly or indirectly, they are deemed to be non-obvious as well.

5 and 12 and respective subsequent dependent claims (6-7) and (13-14), the best prior art of record fails to teach or render obvious, alone or in combination, “wherein the priority channel is reserved for a plurality of fast-priority messages; wherein the priority channel is coupled to the input manager and the plurality of output priority first in first out buffers, but not coupled to the plurality of input priority first in first out buffers; wherein a serialized optical signal is converted to a parallel electrical bit stream within one of the at least two host bus adapters; wherein the parallel electrical bit stream is presented to the input manager; and, wherein the parallel electrical bit stream is sent to the plurality of input priority first in first out buffers”, in combination with other limitations set forth in the respective claims.
Therefore independent claims 5 and 12 are considered non-obvious. Since dependent claims  (6-7) and (13-14) depend from claims 5 and 12 respectively, directly or indirectly, they are deemed to be non-obvious as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        12/30/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477